Case 2:16-cv-06794-AB-JC Document 188 Filed 03/29/19 Page 1 of 2 Page ID #:9979



  1   JEROME J. SCHLICHTER (SBN 054513)
      jschlichter@uselaws.com
  2   NELSON G. WOLFF (admitted pro hac vice)
      nwolff@uselaws.com
  3   SEAN E. SOYARS (admitted pro hac vice)
      ssoyars@uselaws.com
  4   KURT C. STRUCKHOFF (admitted pro hac vice)
      kstruckhoff@uselaws.com
  5   SCHLICHTER, BOGARD & DENTON LLP
      100 South Fourth Street, Suite 1200
  6   St. Louis, MO 63102
      Telephone: (314) 621-6115
  7   Facsimile: (314) 621-5934
      Counsel for Plaintiffs
  8
      WILLIAM A. WHITE (SBN 121681)
  9   wwhite@hillfarrer.com
      HILL, FARRER & BURRILL LLP
 10   One California Plaza, 37th Floor
      300 South Grand Avenue
 11   Los Angeles, CA 90071-3147
      Telephone: (213) 620-0460
 12   Facsimile: (213) 620-4840
      Local Counsel for Plaintiffs
 13
                    IN THE UNITED STATES DISTRICT COURT
 14               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 15                            (Western Division)
 16   CLIFTON W. MARSHALL, et al.,         Case No. 16-CV-6794 AB (JCx)
 17                                        APPLICATION FOR LEAVE TO
                             Plaintiffs,   FILE UNDER SEAL
 18
      v.
                                           [Filed concurrently with Decl. of Kurt C.
 19                                        Struckhoff In Support of Application for
      NORTHROP GRUMMAN                     Leave to File Under Seal and [Proposed]
 20                                        Order]
      CORPORATION, et al.,
 21                                        Hon. André Birotte Jr.
                             Defendants.
 22
 23
 24
 25
 26
 27
 28
Case 2:16-cv-06794-AB-JC Document 188 Filed 03/29/19 Page 2 of 2 Page ID #:9980



  1      In accordance with L.R. 79-5.2.2(b), Plaintiffs submit this Application for Leave
  2   to File Under Seal their Unredacted Statement of Genuine Disputes, their
  3   Unredacted Memorandum in Support of their Memorandum in Opposition to
  4   Defendants’ Motion for Partial Summary Judgment, and Exhibits P1, P4–P6, P9,
  5   P13–P18, P24–P28, P30–P32, P35, P37–P42, P44–P46, P48, P52, P57–P60, P62,
  6   P64, P67, P69, P70, and pP73–P78 filed in support of Plaintiffs’ Statement of
  7   Genuine Disputes. Plaintiffs, Defendants, or third parties (Financial Engines and
  8   Callan) have designated these exhibits as Confidential under the terms of the
  9   protective order. Doc. 108. Plaintiffs’ Statement of Genuine Disputes and their
 10   Memorandum incorporate excerpts of these designated materials. Defendants,
 11   Financial Engines, and Callan shall have four days of the filing of this Application
 12   to file a declaration establishing that the designated material is sealable under L.R.
 13   79-5.2.2(b)(i). Plaintiffs submit currently with this Application the Declaration of
 14   Kurt C. Struckhoff to maintain under seal portions of Exhibit P44.
 15
 16
      Dated: March 29, 2019              Respectfully submitted,
 17
 18                                      By: /s/ Sean E. Soyars
                                         Sean E. Soyars (pro hac vice)
 19                                      SCHLICHTER, BOGARD & DENTON
 20                                      Lead Counsel for Plaintiffs

 21
                                         William A. White (SBN 121681)
 22                                      HILL, FARRER & BURRILL LLP
 23                                      Local Counsel for Plaintiffs

 24
 25
 26
 27
 28
      CASE NO. 16-CV-6794 AB (JCX)              -1-                 APPLICATION FOR LEAVE TO FILE
                                                                                     UNDER SEAL
